Citation Nr: 0411670	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  96-42 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a vision disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran moved during the course of the appeal.  As such, 
the Waco, Texas, RO has assumed jurisdiction.  


REMAND

The Board notes that on his July 1996 substantive appeal 
form, the veteran checked the box indicating that he desired 
a hearing before the Board in Washington, DC.  

In August 2002, the veteran again indicated that he desired a 
hearing before the Board in Washington, DC.  

The veteran was scheduled to appear at the Board in January 
2004.  In a letter from the veteran's representative, 
received on the date of the scheduled hearing, it was 
indicated that the veteran's wife was ill and that the 
veteran could not travel to Washington, DC.  The veteran 
requested that he be afforded a teleconference hearing with 
the Board at the Waco RO.  Later that month, the Board found 
that good cause had been shown to have the hearing postponed.  

In a February 2004 letter, the Board informed the veteran 
that a hearing had been rescheduled in Washington, DC, for 
March 24, 2004.  The veteran did not report for the scheduled 
hearing.  

While the veteran did not report for the scheduled hearing, 
the Board observes that in the January 2004 letter from the 
veteran's representative, it was specifically indicated that 
the veteran was requesting a hearing with the Board via a 
videoconference at the RO.  

To date, the requested videoconference has not been 
scheduled.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should take appropriate action 
to schedule the veteran for a 
videoconference hearing at the Waco RO 
before a Veterans Law Judge.  A copy of 
the notice provided to the veteran of the 
scheduled hearing should be placed in the 
record.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



